                Case 11-38307             Doc 440   Filed 12/14/18 Entered 12/14/18 15:15:52      Desc Main
                                                     Document     Page 1 of 17




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              MARGARET ANN JOHNSSON                          §     Case No. 11-38307
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      CATHERINE STEEGE, TRUSTEE, chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 1,857,453.10                        Assets Exempt: 23,100.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                Claims Discharged
                                                                    Without Payment: 64,881.37

              Total Expenses of Administration: 250,022.53


                      3) Total gross receipts of $ 267,422.53 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 17,400.00 (see Exhibit 2), yielded net receipts of $ 250,022.53 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 11-38307             Doc 440     Filed 12/14/18 Entered 12/14/18 15:15:52            Desc Main
                                                   Document     Page 2 of 17




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                        $ NA                 $ NA                  $ NA                   $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA            868,943.83             868,943.83            250,022.53

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                    NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA                   NA                     NA                    NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA             64,881.37              64,881.37                  0.00

TOTAL DISBURSEMENTS                                     $ NA         $ 933,825.20           $ 933,825.20          $ 250,022.53


                  4) This case was originally filed under chapter 7 on 09/21/2011 . The case was pending
          for 88 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/06/2018                        By:/s/CATHERINE STEEGE, TRUSTEE
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 11-38307             Doc 440       Filed 12/14/18 Entered 12/14/18 15:15:52                   Desc Main
                                                        Document     Page 3 of 17




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

        Marital interest in Forte CEO Services                                1129-000                                        120,000.00

    Interest in 3744 N. Richmond                                              1210-000                                        136,500.00

           John Cronin Estate Proceeds                                        1290-000                                         10,922.53

TOTAL GROSS RECEIPTS                                                                                                        $ 267,422.53
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                          UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

MARGARET ANN JOHNSSON                               Exemptions                                        8100-002                 17,400.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 17,400.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                   NA                NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 11-38307             Doc 440        Filed 12/14/18 Entered 12/14/18 15:15:52     Desc Main
                                                        Document     Page 4 of 17




                                           UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                            CODE

CATHERINE STEEGE                            2100-000                  NA              0.00             0.00              0.00


TRUSTEE CATHERINE STEEGE                    2100-000                  NA        15,751.13        15,751.13         15,751.13


ARTHUR B. LEVINE COMPANY                    2300-000                  NA           126.12           126.12            126.12


INTERNATIONAL SURETIES,
LTD.                                        2300-000                  NA           177.39           177.39            177.39


INTERNATIONAL SURETIES,
LTD.                                        2300-001                  NA            32.49            32.49              32.49


ASSOCIATED BANK                             2600-000                  NA        10,800.23        10,800.23         10,800.23


JENNER & BLOCK LLP                          3110-000                  NA      816,291.37        816,291.37        219,617.37


JENNER & BLOCK LLP                          3120-000                  NA        18,729.50        18,729.50               0.00


ALAN D. LASKO                               3410-000                  NA         6,989.60         6,989.60           3,494.80


ALAN D. LASKO                               3420-000                  NA            46.00            46.00              23.00

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA      $ 868,943.83     $ 868,943.83       $ 250,022.53
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                            CODE

NA: NA                                            NA                  NA              NA               NA                NA




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 11-38307             Doc 440        Filed 12/14/18 Entered 12/14/18 15:15:52           Desc Main
                                                      Document     Page 5 of 17




                                         UNIFORM
                                                             CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED          ASSERTED            ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                UNIFORM
                                                             SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                  6E)             Claim)

NA          NA                                    NA                    NA                  NA               NA             NA

TOTAL PRIORITY UNSECURED                                               $ NA               $ NA              $ NA           $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                UNIFORM
                                                             SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)             Claim)

            AMERICAN EXPRESS
7           BANK, FSB                           7100-000                NA             3,612.43        3,612.43             0.00


            AMERICAN EXPRESS
8           CENTURION BANK                      7100-000                NA           27,479.71        27,479.71             0.00


1           DISCOVER BANK                       7100-000                NA               487.86         487.86              0.00


5           FIA CARD SERVICES, N.A. 7100-000                            NA             2,079.14        2,079.14             0.00


2           NORDSTROM FSB                       7100-000                NA               451.05         451.05              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 11-38307             Doc 440        Filed 12/14/18 Entered 12/14/18 15:15:52       Desc Main
                                                      Document     Page 6 of 17




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                            (from Form     (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)            Claim)

            PYOD, LLC ITS
            SUCCESSORS AND
3           ASSIGN                              7100-000             NA           30,771.18      30,771.18             0.00

TOTAL GENERAL UNSECURED                                             $ NA        $ 64,881.37     $ 64,881.37           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                 Page:       1
                                        Case 11-38307          Doc 440    Filed 12/14/18 Entered 12/14/18 15:15:52                                    Desc Main
                                                                                      FORM 1
                                                                 INDIVIDUALDocument      Page
                                                                            ESTATE PROPERTY    7 of 17AND REPORT
                                                                                             RECORD
                                                                                            ASSET CASES
                                                                                                                                                                                                     Exhibit 8
Case No:             11-38307                            TAB    Judge:        Timothy A. Barnes                            Trustee Name:                      CATHERINE STEEGE, TRUSTEE
Case Name:           MARGARET ANN JOHNSSON                                                                                 Date Filed (f) or Converted (c):   09/21/2011 (f)
                                                                                                                           341(a) Meeting Date:               10/18/2011
For Period Ending:   12/06/2018                                                                                            Claims Bar Date:                   03/13/2013


                                   1                                         2                            3                             4                          5                             6

                         Asset Description                                 Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                    Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                           Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                     Exemptions,                                                                               Assets
                                                                                                   and Other Costs)

  1. Marital Residence - 1162 Scott St., Winnetka, IL                          1,500,000.00                         0.00                                                       0.00                        FA
  2. 12650 South Port Des Morts, Ellison Bay, WI                                 370,000.00                         0.00                                                       0.00                        FA
  3. CASH                                                                              268.00                       0.00                                                       0.00                        FA
  4. MB Financial checking acct #7350                                                   97.17                       0.00                                                       0.00                        FA
  5. Chase checking acct #2690                                                           0.00                       0.00                                                       0.00                        FA
  6. Charles Schwab money market acct #5870                                             25.41                       0.00                                                       0.00                        FA
  7. Charles Schwab money market acct #                                                 25.00                       0.00                                                       0.00                        FA
  8. Bank of American business checking acct #8484                                      72.00                       0.00                                                       0.00                        FA
  9. MB Financial business checking acct #5623                                          49.52                       0.00                                                       0.00                        FA
 10. Bank of America business checking acct #8536)                                     786.00                       0.00                                                       0.00                        FA
 11. Key deposit/555 Cornelia Association                                              100.00                       0.00                                                       0.00                        FA
 12. Security Deposit                                                                  200.00                       0.00                                                       0.00                        FA
 13. Renter's electric and water service deposit                                       130.00                       0.00                                                       0.00                        FA
 14. Security deposit to Cynthia Lenhardt                                          2,500.00                         0.00                                                       0.00                        FA
 15. WEARING APPAREL                                                                   200.00                       0.00                                                       0.00                        FA
 16. JEWELRY                                                                      Unknown                           0.00                                                       0.00                        FA
 17. Business interests in books                                                  Unknown                           0.00                                                       0.00                        FA
 18. Alimony, Maintenance, Support                                                Unknown                           0.00                                                       0.00                        FA
 19. AUTOMOBILE                                                                    6,100.00                         0.00                                                       0.00                        FA
 20. OTHER PERSONAL PROPERTY                                                      Unknown                           0.00                                                       0.00                        FA
 21. John Cronin Estate Proceeds                   (u)                             7,335.88                    30,000.00                                                10,922.53                          FA
 22. VOID                               (u)                                       Unknown                           0.00                                                       0.00                        FA
 23. Marital interest in Forte CEO Services                                              0.00                 120,000.00                                               120,000.00                          FA
 24. Interest in 3744 N. Richmond (u)                                                    0.00                 200,000.00                                               136,500.00                          FA



      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                         Page:        2
                                      Case 11-38307              Doc 440          Filed 12/14/18 Entered 12/14/18 15:15:52               Desc Main
                                                                                   Document     Page 8 of 17
                                                                                                                                                      Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                 $1,887,888.98                $350,000.00                       $267,422.53               Exhibit 8
                                                                                                                                                                               $0.00
                                                                                                                                                      (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Final Report submitted to UST for review on 6/29/18

7/13/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                            Page:    3
                                      Case 11-38307               Doc 440          Filed 12/14/18 Entered 12/14/18 15:15:52     Desc Main
RE PROP #             1   --   (value referenced below is an estimate)              Document     Page 9 of 17
RE PROP #             2   --   (Property was listed at market value listed below from May 26, 2010 - May 26, 2011, but
                               there have been no offers)                                                                                    Exhibit 8
RE PROP #             8   --   (Get Out Literary)
RE PROP #             9   --   (Rest Ass'd Fin Srvc)
RE PROP #            10   --   (Turnkey Develop)
                               (50% ownership)
RE PROP #            12   --   for prior rental residence at 419 W Belden, Chicago, IL
RE PROP #            13   --   for rental home at 740 Humboldt, Winnetka, IL
RE PROP #            14   --   for rental home at 740 Humboldt, Winnetka, IL
RE PROP #            15   --   Miscellaneous items of used clothing; value referenced below is an estimate
RE PROP #            16   --   pearls, engagement ring, gold necklace and costume jewelry - value to be provided
RE PROP #            17   --   Business interests in books titled Shell Games, Tricks of the Trade (in progress);
                               web/blog site and prior companies as follows:
                               Johnsson Consulting, LLC
                               MAJ Holdings, LLC
                               Magnolia Resorations, LLC
                               Clover Lane LLC
                               Get Out Literary Works, LC
                               Rest Assured Financial Services, LLC
                               Turnkey Development, LLC
RE PROP #            18   --   Unresolved claims of support arising from Marriage of Margaret Johnsson and Mark
                               Rittmanic
RE PROP #            19   --   2002 BMW - estimated value $6,100.00 per Kelly Blue Book and per Elmhurst BMW -
                               trade in = $5,000.00
RE PROP #            20   --   Marital interest in personal property including but not limited to office furnishings, boats
                               and trailers, automobiles, household goods and furnishings, accounts receivable,
                               bicycles, other sports and hobby equipment, books, art collection and other collectibiles
                               and antiques, potential equitable interest in Rittmanic vs. Darling 99D 108, all of which
                               are itemized in documentation included in that certain Domestic Relations Action
                               captioned In Re the Marriage of Margaret Johnsson and Mark Rittmanic presently
                               pending as case number 10D-05771 in the Circuit Court of Cook County. Itemized
                               inventory to be tendered to Trustee upon request. Debtor to obtain valuation of that
                               which is in her control

                               Debtor has a Motion pending in the above State Court Action to vacate Marital
                               Settlement Agreement that was signed during a period of time when Debtor was without
                               Counsel, which MSA transfers the majority of marital assets to estranged husband and
                               appears to assign the majority of marital debt to wife.
RE PROP #            23   --   Marital interest in Forte CEO Services, Inc. and divisions thereof-500 Skokie Blvd -
                               Northbrook, IL 60062: present value 2010 tax return not made available

Initial Projected Date of Final Report (TFR): 12/30/2012             Current Projected Date of Final Report (TFR): 08/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           1
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                            Trustee Name: CATHERINE STEEGE, TRUSTEE                                     Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX9255
                                                                                                                                           Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                     6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   01/03/13            21         M. JOHNSSON                               John Cronin Estate Proceeds                           1290-000                 $7,335.88                                   $7,335.88

   02/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                           $10.00            $7,325.88

   02/22/13           3001        INTERNATIONAL SURETIES, LTD.   Bond Payment                                                     2300-000                                            $6.35            $7,319.53
                                  SUITE 420701 POYDRAS STREETNEW
                                  ORLEANS, LA 70139
   02/25/13            21         MARGARET A JOHNSSON                       John Cronin Estate Proceeds                           1290-000                 $3,586.65                                 $10,906.18
                                  740 Humboldt AvenueWinnetka, IL
                                  60093-1914
   03/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                           $10.52          $10,895.66

   04/05/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                           $16.20          $10,879.46

   05/03/13            23         MARK B. RITTMANIC                         Property Settlement 1st                               1129-000               $30,000.00                                  $40,879.46
                                  1162 Scott AvenueWinnetka, IL 60093-      payment
                                  1441                                      check drawn on Citibank Acct
   05/03/13            23         MARK B. RITTMANIC                         Settlement 1 of 2 Payments                            1129-000               $30,000.00                                  $70,879.46
                                  1162 Scott AvenueWinnetka, IL 60093       check drawn on fidelity account
   05/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                           $15.65          $70,863.81

   06/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                           $99.58          $70,764.23

   07/08/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                          $101.81          $70,662.42

   08/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                          $105.06          $70,557.36

   09/09/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                          $104.90          $70,452.46

   10/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                          $101.38          $70,351.08

   11/07/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                      2600-000                                          $104.59          $70,246.49

   12/03/13            23         MARK B. RITTMANIC                         2nd Property Settlement                               1129-000               $60,000.00                                 $130,246.49
                                                                            Payment



                                                                                   Page Subtotals:                                                      $130,922.53                 $676.04
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                 Page:           2
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                             Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                          Trustee Name: CATHERINE STEEGE, TRUSTEE                                     Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                   Bank Name: Associated Bank
                                                                                                                Account Number/CD#: XXXXXX9255
                                                                                                                                         Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                   5                     6                     7

Transaction Date    Check or                Paid To / Received From                    Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                      Code                                                             ($)
   12/06/13                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $101.07         $130,145.42

   01/08/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $187.71         $129,957.71

   02/03/14           3002        INTERNATIONAL SURETIES, LTD.              Blanket Bond                                        2300-000                                           $99.66         $129,858.05
                                  Suite 420701 Poydras St.New Orleans,
                                  LA 70139
   02/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $193.22         $129,664.83

   03/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $174.15         $129,490.68

   04/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $192.51         $129,298.17

   05/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $186.03         $129,112.14

   06/06/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $191.95         $128,920.19

   07/08/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $185.48         $128,734.71

   08/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $191.40         $128,543.31

   09/08/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $191.11         $128,352.20

   10/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $184.68         $128,167.52

   11/07/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $190.55         $127,976.97

   12/01/14           3003        MARGARET ANN JOHNSSON                     DEBTOR'S HOMESTEAD                                  8100-002                                      $15,000.00          $112,976.97
                                                                            EXEMPTION
   12/05/14                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $184.13         $112,792.84

   01/08/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $168.40         $112,624.44

   02/06/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                    2600-000                                          $167.45         $112,456.99



                                                                                  Page Subtotals:                                                            $0.00            $17,789.50
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                  Page:           3
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                           Trustee Name: CATHERINE STEEGE, TRUSTEE                                     Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                    Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX9255
                                                                                                                                          Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                     6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                       Code                                                             ($)
   03/06/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $151.01         $112,305.98

   03/18/15           3004        ARTHUR B. LEVINE COMPANY                  BOND PAYMENT                                         2300-000                                           $68.29         $112,237.69
                                  60 EAST 42ND STREET, ROOM
                                  965NEW YORK, NY 10165
   04/02/15           3005        MARGARET ANN JOHNSSON                     WILDCARD EXEMPTION                                   8100-002                                      $2,000.00           $110,237.69
                                  740 HUMBOLDT AVEWINNETKA, IL
                                  60093
   04/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $166.96         $110,070.73

   05/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $158.92         $109,911.81

   06/05/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $163.41         $109,748.40

   07/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $157.89         $109,590.51

   08/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $162.93         $109,427.58

   08/18/15           3006        MARGARET ANN JOHNSSON                     BALANCE OF WILD CARD                                 8100-002                                          $400.00         $109,027.58
                                                                            EXEMPTION
   09/08/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $162.55         $108,865.03

   10/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $156.64         $108,708.39

   11/06/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $161.62         $108,546.77

   12/07/15                       ASSOCIATED BANK                           BANK SERVICE FEE                                     2600-000                                          $156.17         $108,390.60

   01/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $161.15         $108,229.45
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $160.92         $108,068.53
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                            $0.00            $4,388.46
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                  Page:           4
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                           Trustee Name: CATHERINE STEEGE, TRUSTEE                                     Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                    Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX9255
                                                                                                                                          Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                     6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                       Code                                                             ($)
   02/29/16           3007        Arthur B. Levine Company                  BOND PAYMENT                                         2300-000                                           $57.83         $108,010.70
                                  Surety Bond Agents
                                  370 Lexington Avenue, Suite 1101
                                  New York, NY 10017
   03/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $150.29         $107,860.41
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $160.38         $107,700.03
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/06/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $154.96         $107,545.07
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $159.88         $107,385.19
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $154.50         $107,230.69
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $159.43         $107,071.26
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $159.17         $106,912.09
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $153.83         $106,758.26
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $158.72         $106,599.54
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $153.37         $106,446.17
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $158.26         $106,287.91
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                            $0.00            $1,780.62
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                    Page:           5
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                            Trustee Name: CATHERINE STEEGE, TRUSTEE                                      Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX9255
                                                                                                                                           Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                     6                      7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                        Code                                                              ($)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $158.04          $106,129.87
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/13/17           3008        INTERNATIONAL SURETIES, LTD.              BOND PAYMENT Reversal                                 2300-000                                          ($32.14)         $106,162.01
                                  SUITE 420                                 Did not realize until after
                                  701 POYDRAS STREET                        checks were run that case
                                  NEW ORLEANS, LA 70139                     calculation/percentage of bond
                                                                            disbursement included a case
                                                                            that TFR has been filed.
                                                                            Recalculation after removing
                                                                            that case resulted in increased
                                                                            bond premium for remaining
                                                                            cases. Voided checks and ran
                                                                            new checks with correct bond
                                                                            premium payments.
   02/13/17           3008        INTERNATIONAL SURETIES, LTD.              BOND PAYMENT                                          2300-001                                           $32.14          $106,129.87
                                  SUITE 420
                                  701 POYDRAS STREET
                                  NEW ORLEANS, LA 70139
   02/13/17           3009        INTERNATIONAL SURETIES, LTD.              BOND PAYMENT                                          2300-000                                           $32.49          $106,097.38
                                  SUITE 420
                                  701 POYDRAS STREET
                                  NEW ORLEANS, LA 70139
   03/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $142.50          $105,954.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $157.52          $105,797.36
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $152.22          $105,645.14
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $157.05          $105,488.09
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $151.77          $105,336.32
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                             $0.00                $951.59
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                  Page:           6
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                           Trustee Name: CATHERINE STEEGE, TRUSTEE                                     Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                    Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX9255
                                                                                                                                          Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                     6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                       Code                                                             ($)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $156.63         $105,179.69
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $156.37         $105,023.32
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $151.11         $104,872.21
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $155.91         $104,716.30
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/29/17            24         ATTORNEYS' TITLE GUARANTY FUND, Sale of 3744 N Richmond                                        1210-000              $133,507.75                                 $238,224.05
                                  INC.                            Property
                                  ONE SOUTH WACKER DRIVE, 24TH
                                  FLOOR
                                  CHICAGO, ILLINOIS 60606-4654
   12/07/17            24         DONALD J. JOHNSSON                        Sale of 3744 N Richmond                              1210-000                 $2,992.25                                $241,216.30
                                                                            Property
                                                                            balance owed per Court Order
                                                                            re sale price
   12/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $163.47         $241,052.83
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $357.46         $240,695.37
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $357.87         $240,337.50
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/12/18           3010        INTERNATIONAL SURETIES, LTD.              BOND PAYMENT                                         2300-000                                           $71.38         $240,266.12
                                  SUITE 420
                                  701 POYDRAS STREET
                                  NEW ORLEANS, LA 70139
   03/07/18                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $322.72         $239,943.40
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                     $136,500.00             $1,892.92
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                   Page:           7
                                        Case 11-38307                 Doc 440   Filed 12/14/18
                                                                                          FORM 2 Entered 12/14/18 15:15:52                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 11-38307                                                                                              Trustee Name: CATHERINE STEEGE, TRUSTEE                                   Exhibit 9
      Case Name: MARGARET ANN JOHNSSON                                                                                      Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX9255
                                                                                                                                           Associated Bank - Checking Account
  Taxpayer ID No: XX-XXX4647                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/06/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                     6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction                 Uniform Tran.     Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $356.72         $239,586.68
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $344.70         $239,241.98
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                        $355.68         $238,886.30
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/06/18           3011        ALAN D. LASKO                             ACCOUNTANT FEES &                                                                                    $3,517.80          $235,368.50
                                  ALAN D. LASKO & ASSOCIATES, P.C.          EXPENSES
                                  Suite 1150
                                  205 West Randolph Street
                                  CHICAGO, IL 60606
                                  ALAN D. LASKO                             ACCOUNTANT EXPENSES                        ($23.00)     3420-000

                                  ALAN D. LASKO                             ACCOUNTANT FEES                          ($3,494.80)    3410-000

   09/06/18           3012        TRUSTEE CATHERINE STEEGE                  FINAL DISTRIBUTION                                      2100-000                                    $15,751.13          $219,617.37
                                  JENNER & BLOCK LLP
                                  353 N. CLARK STREET
                                  CHICAGO, IL 60654-3456
   09/06/18           3013        JENNER & BLOCK LLP                        FINAL DISTRIBUTION                                      3110-000                                 $219,617.37                   $0.00
                                  353 N. CLARK STREET
                                  CHICAGO, IL 60654-3456


                                                                                                            COLUMN TOTALS                               $267,422.53          $267,422.53
                                                                                                                  Less: Bank Transfers/CD's                    $0.00                  $0.00
                                                                                                            Subtotal                                    $267,422.53          $267,422.53
                                                                                                                  Less: Payments to Debtors                    $0.00            $17,400.00
                                                                                                            Net                                         $267,422.53          $250,022.53




                                                                                   Page Subtotals:                                                             $0.00         $239,943.40
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                             Page:     8
                                Case 11-38307    Doc 440            Filed 12/14/18 Entered 12/14/18 15:15:52          Desc Main
                                                                    Document      Page 17 of 17
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX9255 - Associated Bank -                                $267,422.53            $250,022.53                  $0.00
                                            Checking Account
                                                                                                          $267,422.53            $250,022.53                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                       $0.00
                                            Total Net Deposits:                        $267,422.53
                                            Total Gross Receipts:                      $267,422.53




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 17)
